DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Final Rejection
Claims 1-13 are pending.  Claim 1 is independent.  No claim is amended in the response filed 3/24/2022.
Response to Arguments
	Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.  Applicants urge that “Claim 3 further limits claim 1 by reciting that the substrate itself has one of the substrate groups on the substrate surface. This further limits claim 1 as it is directed to differing characteristics of the system claimed.”  In response, the 112 rejection is maintained below because Applicant’s claim language as presented for examination does not further limit claim 1 and arguments are not read into the claim language.  Claim 10 also does not further limit the claim 1.  And claims 11-12 depend from claim 10.  Claim 1 requires the protein to be bound to the surface by a linker moiety (covalent bond) then claims 10-12 disregards the covalent bond linker moiety of claim 1 and instead require spin coating the protein to the surface.  Accordingly the 112 rejections are maintained below.
	Applicants continue to urge that Minier et al. do not teach the “linkage between the protein and the substrate must include a bond formed from one of the claimed active groups which do not recite aldehyde”, is not found persuasive because claims 3 and 10 still recite aldehyde. Minier et al. is pertinent to the claims as amended because page 5960 left column, last 2 paragraphs describe the claimed active groups.  Citing the presence of hydrocarbons, carbonates, and ethanol, etc.
	Applicants continue to urge that while Ermantraut teach a protease in the spin coat, it does not teach this material is spincoated onto the surface.  In response, the claim language does not support Applicant’s arguments, the claim 10 recites spincoating a first solution…etc..  Regardless, Applicants arguments are not found persuasive because Ermantraut [0012-0016] specifically guide one of ordinary skill to include a protease buffer(ie EDTA) along with the protease to prevent it from degrading the glutaraldehyde in the modified gelatin layers and teach spincoating a biopolymeric layer of 200nm thicknesson to a silicon wafer by spin coating.  
	Applicants urge that that Ikawa teaches a way from protein bound to the surface by a linker in [0094] and [0053].  In response, contrary the [0053] portion is an explanation of the need for their invention and not a teaching away.  Examiner maintains that Ikawa is pertinent to the claims as presented for examination for its teaching a process for stabilizing a protein against thermal inactivation [0125-0126], comprising binding a very small object ie protein [0067] to a carrier surface of a solid substrate [0010].  Accordingly rejections are maintained.  
Claim Rejections - 35 USC § 112
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites limitation to … wherein said substrate comprises one or more active groups selected from the group consisting of alcohol, thiol, aldehyde, carboxylic acid, anhydride, epoxy, and ester” which language no longer further limits claim 1.  Furthermore, claim 1 requires the protein to be bound to the surface by a linker moiety (covalent bond) then claims 10-12 disregards the covalent bond linker moiety of claim 1 and instead requires spin coating the protein to the surface.  Spincoating of claims 10-12 does not further limit the covalent bond linker moiety of claim 1.  Appropriate correction is required.
Claim Rejections 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dordick et al. (US 6,291,582 B1).
	Dordick et al. (US 6,291,582 B1) teach a process binding a protein to the surface of a solid substrate (see col.1,ln.34-40 and col.20, ln.25-30).  In example |, Dordick et al. illustrate a vinyl type plastic containing covalently bound chymotrypsin. In examples II and Ill in col.12, Dordick et al. illustrate plastics with entrapped chymotrypsin. In example VII, col.17,In.50-56, Dordick et al. teach that the polymer-protein composites can be used in a variety of applications, including as active and stable biocatalysts in paints and coatings.  
	Dordick et al. teach chymotrypsin proteolytic enzyme covalently incorporated in PMMA and PVA is reactive. See Fig. 4 and example 1. Dordick et al teach the enzymes useful as the proteins may be any protein with biochemical activities such as chymotrypsin, trypsin, subtilisin, horseradish peroxidase (HRP), soybean peroxidase (SBP), and glucose oxidase. A preferred enzyme is u-chymotrypsin. See col.7,In.15-20. The composites of the present invention can also be used in thymidine acylation, sucrose acylation, and other sugar modifications. For example, one reaction is the subtilisin-catalyzed acylation of sugar-containing compounds such as carbohydrates and nucleosides/deoxy-nucleosides. Thymidine is a moderately good nucleophilic substrate for subtilisin Carlsberg in THF. Thymidine acylation (to the 3'-butyrate derivative) proceeds much more rapidly using subtilisin- PMMA as compared with the ion-paired subtilisin dissolved in the organic solvent. Similarly, acylation of sucrose (to the 1'-butyrate or 1-acrylate derivative) in pyridine proceeded far better with the subtilisin- PMMA than with the ion-paired enzyme form. In both cases, the subtilisin- PMMA also was substantially more reactive than lyophilized, suspended enzyme (up to 540-fold and 210-fold higher for thymidine and sucrose acylation, respectively). See col.18,In.40-50.
	Dordick et al. teach polymer-protein composite useful as highly active and stable catalysts, in paints and coatings. The polymer-protein composites are prepared by placing a protein in solution in an organic phase via the ion-pairing of the protein with a surfactant. See abstract and example 1, col.11-12. The enzyme is desalted to remove any free acrylic acid and propanol is added to the enzyme solution. Dordick et al. teach the covalent incorporation of protein into the polymeric materials. See col.19-20. 
	Limitation to the protein bound to the surface by a linker moiety between an active group of the protein and said substrate, wherein the linker comprises a bond formed from or more active groups selected from the group consisting of alcohol, thiol, carboxylic acid, anhydride, epoxy, and ester, 
	And limitation to wherein said bond of the protein to the solid substrate stabilizes the protein against thermal inactivation.  Again see col.5,ln.40-45 specifically teaching thermal stability.
	Limitation of claim 2 to wherein the protein forms a layer on the surface such that the protein is surface exposed, is met by the art teaching their invention is specific to when polymeric materials are brought in contact with, for example, a protein solution, protein build-up can develop on the surface of the plastic (called fouling) which hampers the application of polymeric materials, thus, the invention of the prior art incorporates of one or more enzymes (such as proteases encompassing claim 7) into plastics to solve this problem since the low molecular compounds adsorbed on the plastic would be immediately digested by the incorporated enzymes.  See co.18,ln.67-col.19,ln.10.
	Limitation of claim 3, to wherein said substrate’s active groups are selected from the group consisting of alcohol, thiol, aldehyde, carboxylic acid, anhydride, epoxy, and ester, Dordick et al. teach that the polymer contains reactive functional groups. These groups can be carboxylic acids, alcohols, amino groups, or any other suitable reactive group. These groups are incorporated into the polymer either by copolymerization with the appropriate monomer or by post-polymerization modification of the polymer. After mixing of the protein and polymer, the two are allowed to react and covalently bind together. Activating agents, such as carbodiimides, may be added if necessary. The protein- polymer complex can either be dried in under a vacuum or precipitated in a nonsolvent. See col.20,In.15-30.
	Dordick et al. teach vinyl type plastics containing covalently bound chymotrypsin. encompassing limitation of claim 4, wherein said surface is selected from the group consisting of metal, glass, paint, plastic, and fabrics. See col.4. Col.19,In.19, Dordick et al. teach that water rinsing removes the protein build-up that is adsorbed on the surface of the plastic.  Col.13,ln.27, 65-67 guide one of ordinary skill to a small amount of amines added as a crosslinking reagents encompassing the limitation of claims 5-6 wherein the protein is bound to the substrate via a free amine on the protein is an N-terminus.
	The polystyrene surface of claim 9 is taught in col.5,ln.27 and col.2,ln24.
	Dordick et al. do not exemplify a process for stabilizing a protein against thermal inactivation as recited by the instant claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process for stabilizing a protein against thermal inactivation as recited by the instant claims, because  Dordick et al. teach a process for incorporating a vinyl type plastic matrix with a paint/coating containing covalently bound chymotrypsin protein that is stable in heat in general.  (see col.5,ln.40-45).  
10. Claims 1-4 and 7 are rejected under 35 U.S.C. 103(a) as obvious over Powers (US 6,342,386).
	Powers (US 6,342,386) teach binding a protein to the surface of a solid substrate in col.2,ln.45-55, teaching microorganisms and/or hydrolytic enzymes can be used on any surface to which the marine compositions and/or paints of the invention can bind (paddles, propellers, hulls, cooling towers, etc.). Therefore, a wide range of applications is available for the coatings and/or paints.  Powers et al. teach compositions and/or paints containing hydrolytic enzyme(s), microorganism(s), or mixtures of the hydrolytic enzyme(s) and microorganism(s), wherein the microorganism or hydrolytic enzyme remove undesired growth from a surface. Such compositions and/or paints may contain a catalytically effective amount of an inorganic salt. Also disclosed are articles coated with the composition and/or paint. Finally, methods are disclosed for reducing fouling of a marine surface, for reducing marine corrosion, for limiting absorption of water by a marine surface, for reducing the coefficient of drag of a marine surface, removing marine growth from a marine surface, and for reducing mildew fungus on a marine surface. See abstract. Limitation of claim 4, wherein said surface is selected from the group consisting of metal, glass, paint, plastic, and fabrics is taught in col.2,ln.45-55.
	Limitation to the protein bound to the surface by a linker moiety between an active group of the protein and said substrate, wherein the linker comprises a bond formed from or more active groups selected from the group consisting of alcohol, thiol, carboxylic acid, anhydride, epoxy, and ester, is taught in example 6, col.9,In.30-45, Powers et al. teach liquid enzymes were studied as constituents of enzyme-resin formulations. In previous experiments, only proteolysis was considered as a means of hydrolyzing the glycoprotein believed to be the primary agent in the biofouling process. In this experiment, both proteolytic and amylolytic enzymes were examined. Purafect 4000L (proteases) (0.5 ml) or Desize 160 (Alpha- amylase liquid) (0.5 ml) were first added to 4.0 grams of CaCl.sub.2 before being mixed with Devcon's 5 Minute Epoxy in order to reduce the amount of free water added with the enzymes. Free water interferes with the solidification of the epoxy resin.
	Limitation to wherein the protein forms a layer on the surface such that the protein is surface exposed is met by the abstract teaching that the enzyme removes undesired growth from a marine surface.
	Limitation to claim 3, wherein said substrate active groups selected from the group consisting of alcohol, thiol, aldehyde, carboxylic acid, epoxy, and ester is met by the art teaching the surface films include extracellular carbohydrates and proteins exuded by the marine organisms. See col.1,ln45-col.2.
	Powers col.5 and col.7 encompass the limitation of claim 7 wherein the protein is a lysozyme, protease, lipase, cellulase, glycosidase, or amylase.  
	Powers does not teach a process for stabilizing a protein against thermal inactivation as required by claim 1.  Examiner notes in example 10 in col.11, In.49-55, Powers et al. teach aloha-amylase digestive protein embedded in a polyester resin and fiberglass material. In example 11, Powers et al. teach the concept of using microorganisms to protect underwater surfaces from fouling by sea organisms and illustrate fiberglass plates coated with a mixture of microorganisms and/or enzymes embedded in acrylic latex paint which minimizes blockages due to fouling by marine ground on heat exchangers, evaporators and condensors and other heat generating marine equipment in general. See table 11, col.13 and example 11, col.12 and col.6,ln.5-15.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process for stabilizing a protein against thermal inactivation as recited by the instant claims, because Powers teach a process for minimizing blockages due to fouling by marine growth of heat exchangers, evaporators, condensers and fire and flushing systems and guide one of ordinary skill to select hydrolytic enzymes that are able to survive and flourish in the marine environment to which they will be exposed thus encompassing. stablity in heat in general.  (see col.6,ln.5-20). 
Claims 1-9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikawa et al. (US 2004/0053354A1).
	Ikawa et al. (US 2004/0053354A1) teach a process for stabilizing a protein against thermal inactivation [0125-0126], comprising binding a very small object ie protein [0067] to a carrier surface of a solid substrate [0010].  Limitation to wherein the protein bound to the surface by a linker moiety between an active group of the protein and said substrate, wherein the linker comprises a bond formed from or more active groups selected from the group consisting of alcohol, thiol, carboxylic acid, anhydride, epoxy, and ester is taught on page 5, [0053-0061] teaching covalent bonding and [0127] teaching the active groups described on page 5.  The active groups in [0127] and page 5 also encompass claim 3. 
	Limitation of claim 2, wherein the protein forms a layer on the surface such that the protein is surface exposed is taught in [0137-0138] teaching the enzyme which has been embedded can also be irradiated.  
	The surface of claim 4, is selected from the group consisting of metal, glass, paint, plastic, and fabrics is met by the art teaching immobilization of enzymes on a carrier such as semiconductor particles, DNA chips or microarrays.  See page 1, [0008,0013].
	Regarding claims 5-6 wherein the protein is bound to the substrate via a free amine selected from the claimed  lysine, arginine, asparagine, glutamine, or an N-terminus is taught in [0015]. 
	Page 16, [0178] teaches wherein the enzyme protein encompasses the claim 7 to  lysozyme, protease, lipase, cellulase, glycosidase, or amylase.
	Page 14, [0162] teaches the spin coating of claim 8. Page 14, [0163] teaches immobilization on the surface comprising polystyrene encompassing claim 9.
	[0162]  teaches one of ordinary skill that the protein is stabilized against inactivation at 80 °C since it is dried at the claimed temperature and still includes the active-type protein. See page 5, [0057].
	Ikawa et al. (US 2004/0053354A1) do not specifically teach that the (covalent) bond of the protein to the solid substrate stabilizes the protein against thermal inactivation as is required by the claim 1.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed ) bond of the protein to the solid substrate stabilizes the protein against thermal inactivation because Ikawa et al. teach covalent binding of an active enzymatic protein to a solid substrate and maintaining thermal stability in general.  
Claims 1-7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being patentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf).
Independent process claim 1 requires stabilizing a protein against thermal inactivation, comprising: binding a protein to the surface of a solid substrate;
the protein bound to the surface by a linker moiety between an active group of the protein and said substrate such that said binding of the protein to the solid substrate stabilizes the protein against thermal inactivation; which is met by Minier et al. teach the preparation of biocompatible surfaces of stainless steel, by the controlled, covalent immobilization of hydrolytic enzymes that could prevent protein or polysaccharide adsorption or even have a bactericidal effect. Minier et al. use the enzyme lysozyme from hen egg white (HEWL). This lysozyme enzyme cleaves the polysaccharidic component of cell walls of Gram(+) bacteria (muramidase activity) and, as such, may have an inhibiting effect on bacterial adhesion and proliferation. Indeed some sanitizers already include proteases such as trypsin and glycosidases such as lysozyme. A nonenzymatic antimicrobial activity of HEWL has also been shown20 that may further enhance the surface antibacterial effect. Treatment by a lysozyme solution of stainless steel covered by a biofilm of Bacillus flavothermus removed it and had a protecting effect toward further reattachment of cells.  See the page 5958 and the fig therein.  The experimentation results shown on pages 5959-5964 illustrate by example the claimed language to “…a substrate applied to the solid surface; and a linker moiety bound to an outer surface of said substrate and an active group of said digestive protein, said linker moiety between said protein and said substrate and covalently linking said protein to a surface of said substrate by an amide bond, the liker moiety between a free amine of said protein and said outer surface of said substrate” as required by claim 8. See also Fig 7 as a graphic of chemical covalent coupling of lysozyme digestive protein to a dialdehyde glutaraldehyde substrate layer by an amide bond onto the stainless steel solid surface. 
Minier et al. teach the protection of metallic surfaces against the growth of biofilms.  See abstract.  This meets the claim 2 language to “…forming a layer on a surface of said substrate such that the digestive protein is surface exposed” since the growth of the biofilm is inhibited on the exposed surface.  
Regarding claims 3-4, page 5960 left side col and table 3 and below teaches that the stainless steel surface (meeting claim 4) is treated with active groups of claim 3.  
The protein comprises a glycosidase lysozyme, meeting claim 7.  See 3rd line of abstract.
Regarding the free amine of claims 5-6, Minier et al. teach that to covalently attach HEWL to the amine-containing silane layer, a cross-linker is needed. The dialdehyde glutaraldehyde provides a convenient means to cross-link proteins via their free amino groups (lysines and the N-terminal group) (meeting claim 6) to aminated solid substrates. It readily condenses with primary amines to yield Schiff bases, providing a convenient way to conjugate two amine-containing molecules together. The five-carbon-atom chain length of the crosslinker may also enable an increase in the distance between the protein and the metallic surface.  See page 5963 right side column under the heading Immobilization of HEWL. 
	Miner et al. teaching on page 5958 (left side column, last sentence of 1st paragraph) the Incorporation of lysozyme into polymeric packaging film structure induced a bactericidal effect. See also Fig 7 as a graphic of chemical covalent coupling of lysozyme digestive protein to a dialdehyde glutaraldehyde substrate layer by an amide bond onto the stainless steel solid surface. Regarding stability against thermal inactivation, See page 5959 left side column describing the prep of the stainless steel substrate surfaces are cured for 1 hr at 100-150C in air and then washed and they subsequently prevent growth of biofilm and protect the metallic surfaces from bacterial adhesion.  Page 5960 left column, last 2 paragraphs describe the claimed active groups.  Citing the presence of hydrocarbons, carbonates, and ethanol, etc. See page 5960.
	The temperature of curing recited in Minier et al. is greater than the claimed 80C of claim 13, however, the claim limitation to wherein the protein is stabilized against inactivation at 80C is clearly met because the prior art process is preventing growth of biofilm and protect the metallic surfaces from bacterial adhesion even after their protein is cured at a higher temp than claimed.   See also the experimental section linking pages 5958-5959 clearly describing the protein undergoing temperature changes from 50-150C and still stable.  
	Minier et al.  do not exemplify the claimed process for stabilizing a protein against thermal inactivation as recited by the instant claims.  
	It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to arrive at the claimed process for stabilizing a protein against thermal inactivation as recited by the instant claims because Minier et al. guide one of ordinary skill to immobilize an enzyme protein on silicon, platinum, titanium oxide, gold, and metallic alloys at high temperatures [5960] in general.  
Claims 8, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 1-7 and 13 above and further in view of Ermantraut et al. (US 2003/0161789A1).
Minier et al. is relied upon as set forth above. Specifically, Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon, platinum, titanium oxide, gold and some metallic alloys in general.  
However, Minier et al. do not teach the claimed spincoating with glutaraldehyde and protease as required by claims 8 and 10-12.
Ermantraut et al. (US 2003/0161789A1) teach the claimed process of spincoating with glutaraldehyde and protease is a commonly known process of application of a thin biopolymeric layer to a substrate in general. See [0016].
It would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify Minier et al. with the claimed process of spincoating with glutaraldehyde and protease as recited by the instant claims 8 and 10-12, because Minier et al. guide one of ordinary skill to immobilize a protein on silicon in general and Ermantraut et al. teach the claimed process of spincoating with glutaraldehyde and protease is a commonly known process of application of a thin biopolymeric layer to a silicon substrate.  One of ordinary skill is motivated to combine the teachings of Minier et al. with that of Ermantraut et al. since both references are in the analogous art of biogenic coatings in general.
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minier et al. (Covalent Immobilization of Lysozyme on Stainless Steel.  Interface Spectroscopic Characterization and Measurement of Enzymatic Activity, Langmuir 2005, 21, 5957-5965) (See attached pdf) as applied to claims 1-7 and 13 above and further in view of Hall et al. “Spin Coating of Thin and Ultrathin Polymer Films”, POLYMER ENGINEERING AND SCIENCE, DECEMBER 1993, Vol. 38, No. 12, pages 2039-2045.  See attached pdf.
Minier et al. is relied upon as set forth above. Specifically, Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) were immobilized on silicon in general. But does not specifically teach a polystyrene surface of a solid substrate as required by claim 9.
Hall et al. teach ultrathin polystyrene spincoated on silicon substrates is commonly known. See page 2040 left column, last paragraph.  
It would have been obvious, to one of ordinary skill in the art, at the time the invention was made, to modify Minier et al. with the claimed polystyrene surface of a solid substrate as taught by Hall et al. with a reasonable expectation of success, because Minier et al. Figures 1 and 7 and pages 5958-5963 illustrate cross-linking of various kinds of catalytically active enzymes proteins using the dialdehyde glutaraldehyde (GA) (Figure 1) immobilized on silicon in general, and Hall et al. guide one of ordinary skill to spincoat ultrathin polystyrene spincoated on silicon substrates.  One of ordinary skill in the art would have been motivated to combine the teachings of Minier et al. with that of Hall et al. since both references are in the analogous art of coating a hard, solid surfaces in general.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. US 15/790,846. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of Application No. US 15/790,846, encompassing a process for binding digestive protein capable of decomposing a stain material to a substrate which process is encompassed by the instantly claimed process of binding a protein to substrate.  
	Examiner notes that Applicant’s remarks have mentioned that there is a TD filed, but none is found of record to date.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18, 20, and 22 of copending Application No. US 15/193,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10, 18, 20, and 22 of US 15/193,242 encompasses a similar process with the similar digestive protein having the claimed activity in excess of the claimed values in independent claims 1 and 8. This is a provisional nonstatutory double patenting rejection.  
	Examiner notes that the terminal disclaimer filed 7/23/2021 with respect to US15/193,242 was disapproved because the reference application date is incorrect.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761